Citation Nr: 0526127	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-21 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to December 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In July 2005, the veteran testified at a Board 
videoconference hearing in Waco, Texas.  At the hearing, the 
veteran withdrew from appeal the issue of entitlement to an 
increased rating for residuals of a left finger fracture.  
See 38 C.F.R. § 20.204.  Thus, this issue will not be further 
addressed.  

The issue of entitlement to service connection for bilateral 
hearing loss is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left knee patellar femoral syndrome in 
service was acute in nature without leaving a chronic 
residual left knee disability.

2.  The veteran does not have a current right knee 
disability.

3.  The veteran does not have a current low back disability.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
during military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1131, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A right knee disability was not incurred in or aggravated 
during military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1131, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  A low back disability was not incurred in or aggravated 
during military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1131, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
present appeal arises from a claim the veteran filed in 
February 2000.  In August 2002, the RO sent the claimant a 
VCAA letter.  As this letter was prior to the September 2002 
rating decision on appeal, the express requirements set out 
by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the claimant in this 
case.  In the August 2002 letter, as well as March 2000 and 
December 2003 letters, and the July 2003 statement of the 
case and October 2003 supplemental statement of the case, the 
RO informed the claimant of the applicable laws and 
regulations, the evidence needed to substantiate the claims, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board also notes that the letters noted above implicitly 
notified the claimant of the need to submit any pertinent 
evidence in his possession.  In this regard, the claimant was 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  The Board believes that 
a reasonable inference from such communication was that the 
claimant must also furnish any pertinent evidence that he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the claimant in obtaining the evidence 
necessary to substantiate these claims and has afforded the 
claimant VA examinations.  The claimant was also provided 
with the opportunity to attend a hearing, which he attended 
in July 2005.  The claimant has not indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, the claimant stated in a November 2003 statement (VA 
Form 21-4138) that he had no additional evidence to submit 
and wished to waive the 60 day due process period.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the claimant in the 
present appeal, and that adjudication of these claims of 
service connection for knee and back disabilities, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
claimant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

II.  Analysis

The issues before the Board include claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Knees

The veteran's August 1983 enlistment examination report shows 
that he had a scar on both knees.  Clinical evaluation of his 
lower extremities at that time was normal.  A November 1985 
service medical record reflects the veteran's complaint of 
pain and "grating" sensation in the left knee for two weeks 
that was aggravated by running.  Findings of the left knee 
were positive for crepitus and penpatellar tenderness 
consistent with patellar femoral syndrome.  Instability was 
not found.  In July 1984, the veteran was also found to have 
a normal clinical evaluation of the lower extremities during 
an airborne training examination.  There is no separation 
examination on file.

The veteran alleges that he has current knee problems as a 
result of the approximately 20 parachute jumps he made in 
service.  In particular, he testified that a great deal of 
the impact from his jumps was absorbed by his knees.  He also 
testified that x-rays showed he had arthritis in his knees 
and he had no doubt that the arthritis was related to his 
parachute jumps in service.  

There are no postservice medical records on file that show 
treatment for the veteran's knees.  On VA examination in 
September 2003, the veteran reported injuring his right and 
left knees in service.  He said he injured his left knee in 
service after performing eight jumps in three weeks.  He said 
he felt a twinge in his knee during one of the jumps and 
though the pain is bearable, it is still there.  He reported 
that the right knee is similarly symptomatic, but to a lesser 
degree.  

While service medical records show that the veteran was 
treated on one occasion in November 1985 for patellar femoral 
syndrome, left knee, there is no objective evidence of a 
present left knee disability related to that treatment.  In 
fact, findings regarding both knees in September 2003 were 
negative and knee x-rays taken at that time did not reveal 
significant osteoarthritis of the knee joint, only an 
osteophytic spur superior patella bilaterally.  Findings also 
revealed that the knees were essentially the same with good 
alignment and muscle development and stable ligaments.  
Tenderness was noted on palpitation in various areas.  The 
"knee" was not swollen and extended completely, with 
flexion to 45 degrees.  The examiner diagnosed the veteran as 
having bilateral knee pain and said he had no definite 
diagnosis unless x-rays revealed some additional information.  
He then added that the only x-ray finding was small spur 
superior pole of patella bilaterally.  He concluded by 
stating that he could "not identify the usual finding of a 
definite....knee disability."  The x-ray report itself of the 
veteran's knees revealed the osteophytic spur superior 
patella bilaterally, but showed no acute fracture or 
dislocation and no significant osteoarthritis of knee joint.

In sum, based on a review of the veteran's claims file and on 
examination and x-ray findings, the examiner stated that he 
could not identify the usual findings of a knee disability.  
The only diagnosis he provided was "bilateral knee pain."  
However, pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in itself constitute 
a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
aff'd sub nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 
(Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  

Inasmuch as present right and left disabilities are not 
shown, there can be no valid claim for service connection.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Since this 
determination is based on the preponderance of the evidence, 
the benefit-of-the-doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107. 

Back

The veteran testified in July 2005 that he injured his back 
from the approximately 20 parachute jumps he made in service.  
He said that during one jump he hit his lower back on a K-
ration can that was imbedded in the ground.  He said he was 
unable to move anything for about 30 to 40 minutes and 
experienced a warm, tingling sensation.  He said about two to 
three days later he was sent to Womack Army Hospital in Fort 
Bragg and diagnosed as having peripheral neuropathy.  In this 
regard, it should be pointed out that the RO denied the 
veteran's claim for service connection for peripheral 
neuropathy of the upper and lower extremities in a May 2003 
rating decision.  As this issue has not been developed for 
appellate review, it is not properly before the Board at this 
time.  See 38 C.F.R. § 20.200.

Service medical records show that the veteran was seen on 
approximately four occasions in 1985 for back pain.  In 
November 1985, he was assessed as having paravertebral muscle 
strain/lumbosacral strain.

There are no postservice medical records showing complaints 
or treatment for the back.  During a VA examination in 
September 2003, the veteran reported that it hurt to stand 
very long or bend over, and he could not afford medical 
attention.  The veteran appeared to be very well developed 
from a muscular strength standpoint, and stood without 
abnormal curves.  Deep tendon reflexes were symmetrical and 
active in the upper and lower extremities.  When asked to 
demonstrate bending, the veteran bended forward only some 5-
10 degrees, and only 5 degrees when tilting forward.  The 
examiner noted that the diagnosis in the past had been lumbar 
strain, and went on to state that he could not find the usual 
signs of a notable back impairment or of nerve root 
compression.  He further remarked that there were no 
abnormalities found on x-ray.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  Hence, in the absence of proof of a 
present back disability (and, if so, of a nexus between such 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Since this determination is based on the preponderance of the 
evidence, the benefit-of-the-doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107. 


ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied. 

Entitlement to service connection for a low back disability 
is denied.




REMAND

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

The veteran testified in July 2005 that he has hearing loss 
due to continuous exposure to weapon fire in service.  He 
said he began noticing hearing loss in service and was told 
as he was getting ready to leave service that he already had 
40 percent occupational hearing loss.  

The veteran's service medical records do not include a 
separation examination report.  They do show that he was 
treated on two occasions for wax build up in his ears and 
complaints of pain.  As far as postservice medical evidence, 
the veteran testified at a Board videoconference hearing in 
July 2005 that an audio examination performed at the VA 
medical center in Dallas, Texas was inadequate.  
Unfortunately, this examination report is not on file, nor is 
it noted in the July 2003 statement of the case or October 
2003 supplement statement of the case.  Therefore, since this 
identified evidence is relevant to this pending claim, it 
must be obtained in order that a fully informed decision can 
be made in this matter.  See 38 U.S.C.A. § 5103A(b).

Accordingly, this matter is remanded for the following 
action:

1.  The RO should obtain copies of all 
outstanding VA treatment records 
pertaining to bilateral hearing loss, to 
specifically include an audiological 
examination performed at the VA medical 
center in Dallas, Texas.  All records 
and/or responses received should be 
associated with the claims file.      

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the veteran's claim for service 
connection for bilateral hearing loss can 
be granted.  After the veteran and his 
representative are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


